        Case 6:21-cv-00016 Document 61 Filed on 06/24/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   June 24, 2021
                             SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

STATE OF TEXAS and                 §
STATE OF LOUISIANA,                §
                                   §
     Plaintiffs,                   §
                                   §
v.                                 §                              Civil Action No. 6:21-cv-00016
                                   §
UNITED STATES OF AMERICA,          §
ALEJANDRO MAYORKAS, UNITED         §
STATES DEPARTMENT OF HOMELAND §
SECURITY, TROY MILLER, U.S.        §
CUSTOMS AND BORDER PROTECTION, §
TAE JOHNSON, U.S. IMMIGRATION      §
AND CUSTOMS ENFORCEMENT,           §
TRACY RENAUD, and U.S. CITIZENSHIP §
AND IMMIGRATION SERVICES,          §
                                   §
     Defendants.                   §

                                  NOTICE TO THE PARTIES

         The Court ORDERS the Parties to file responses to the following questions by June 28,

2021:

         1.     In Arizona v. Department of Homeland Security, 2:21-cv-00186-SRB, the

Defendants alerted that court to new guidance on immigration enforcement priorities that the

Defendants anticipate will be published in early July. This guidance was scheduled to be released

90 days after the publication of the February 18 Memorandum.

         a.     Will that new guidance supersede the February 18 Memorandum?

         b.     What effect will the new guidance have on the January 20 and February 18
                Memoranda?

         2.     Will the issuance of this new guidance impact the claims raised by the Plaintiffs in

the case before this Court? If so, how?
     Case 6:21-cv-00016 Document 61 Filed on 06/24/21 in TXSD Page 2 of 2




       3.     Do the Defendants have any additional information as to when this new guidance

will be published?

       It is SO ORDERED.

       Signed on June 24, 2021.



                                                 _____________________________________
                                                          DREW B. TIPTON
                                                  UNITED STATES DISTRICT JUDGE




                                             2
